Case 1:18-cv-11070-GBD Document 23 Filed 02/06/19 Page 1 of 2
STUAR"§` Ha FINKELST§§N, ESQ.

FINKELSTEIN LAW GROUP, PLLC
338 Jericho Turnpike
Syosset, New York 11791
(718) 261-4900

February 6, 2019
By ECF to all

Judge George B. Daniels

United States District Court

Southern District of New York

Daniel Patrick l\/loynihan United States Courthouse
500 Pearl Street, Courtroom ’l'lA

NeW York, NeW York 10007

Re: Antonin vs. Brue, et al
Case No.: 1:18-cv-11070

Dear Judge Daniels,

Respectfuliy, | represent Plaintiff l\/|r. Antolini and l Write in response to defendants’
“final extension of time to respond” to Plaintiff’s Complaint.

This is the defendants second request for an extension of time Which Wou|d lead to
some 81 days of stonewalling the prosecution of this case. ln his first request he
Wrote to the Court that “he Wanted to prepare complete responses to the
Complaint”, among others. That never happened.

However, this latest request is based on fraudulent claims and disingenuous
contentions lt is apparent to me that counsel desires to obviate the need for
courthouses, Judges, juries and lavwers by his actions to date. He goes on to say that
“Plaintiff’s counsel has not contested that remediation has occurred, nor has he
offered a rebuttal report indicating that remediation is unsatisfactory”l Forgive me your
Honor, but l don’t know What he’s talking about. lncredibly, absolutely no Discovery
has taken place, as issue has not yet been joined.

He goes on to say that l haven’t been reasonable and again, l don’t understand on
What set of happenings that is based on.

Case 1:18-cv-11070-GBD Document 23 Filed 02/06/19 Page 2 of 2

STUART H. FINKELSTE§N, E,SQ`

l implore the Court to please let me get this case moving so that We can achieve ADA
compliance at a facility that is replete With substantial violations of the Americans With
Disabilities Act.

Thanking the Court for your time, l remain,

 

SHF/tc

